 



EXHIBIT 10.8

 



 

 

 LEASE

To

 

CTI Industries Corporation

800 North Church Street

Lake Zurich, IL 60047

 

September 19, 2012

 





 



 

Page 1 of 25

 

 

 



 

REFERENCE PAGE OF LEASE

 

DATE OF LEASE: September 19, 2012 BUILDING: as shown on Exhibit “A”     LESSOR:
Schultz Bros. Co.     LESSOR’S ADDRESS: 815 Oakwood Road Unit I   Lake Zurich,
IL 60047     LESSOR’S PHONE: (847)438-3900 LESSOR’S FAX: (847)438-3987 LESSOR’S
CONTACT: M. C. Schultz     LESSEE: CTI Industries     LESSEE'S ADDRESS: 22160 N.
Pepper Road   Lake Barrington Illinois 60010     LESSEE’S PHONE: (847)382-1000
LESSEE’S FAX: (847-382-1219) LESSEE’S E-MAIL ADDRESS smerrick@ctiindustries.com
LESSEE’S CONTACT: Stephen M. Merricks     PREMISES: 800 North Church Street  
Lake Zurich, IL  60047 TERM OF LEASE:   Occupancy Date: 10/15/12 Commencement
Date: 11/01/12 Termination Date: 02/28/17 RENT:     Minimum Annual Rent:
11/01/12 - 02/28/13 $ 00,000.00   03/01/13 - 10/31/13 $200,000.00   11/01/13 -
10/31/14 $332,500.00   11/01/14 - 10/31/15 $365,000.00   11/01/15 - 10/31/16
$397,500.00   11/01/16 - 02/28/17 $143,333.33 OPTION PERIOD:     Minimum Annual
Rent: 03/01/17 - 02/28/18 $450,000.00   03/01/18 - 02/28/19 $475,000.00  
03/01/19 - 02//29/20 $500,000.00       SECURITY DEPOSIT: $50,000.00        
PERMITTED USE: SIC# 2673 Manufacturing plastics, foil, and coated paper bags  
SIC# 3081 Manufacturing unsupported plastics film and sheet   SIC# 5199
Wholesale nondurable goods. not elsewhere classified       EXHIBITS TO LEASE:
Exhibit “A”     (Site Plan)   Exhibit “B”     (Estoppel Certificate)   Exhibit
"C"      (Lessor's Work) SQUARE FEET:     Leased Premises 116,925 sq. ft.  
Premises 116,925 sq. ft.   Prorata Share 100.00%         REAL ESTATE BROKER: Van
Vlissingen & Co. / CTK Chicago Partners

 

Page 2 of 25

 

  

Agreement of Lease made this 19th day of September, 2012 by and between SCHULTZ
BROS. CO. licensed and authorized to do business in Illinois hereinafter called
"Lessor" and CTI INDUTRIES CORPORATION, licensed and authorized to do business
in Illinois hereinafter called "Lessee", WITNESSETH:

 

Lessor, in consideration of the rents and covenants hereinafter set forth,
hereby leases to Lessee, and Lessee hereby leases from Lessor, the property,
outlined in red on Exhibit "A" attached hereto and incorporated herein, commonly
known as 800 North Church Street, in the City of Lake Zurich, County of Lake,
State of Illinois, which is hereinafter referred to as the "Premises".

 

TO HAVE AND TO HOLD the Premises unto the Lessee for a term which shall begin on
the "Occupancy Date" as shown on the Reference Page and hereinafter defined, and
shall continue for a period of four (4) years and Four (4) months following the
"Commencement Date" as shown on the reference page, on the following terms and
conditions:

 

RENTAL ARTICLE I.

 

Lessee agrees to pay Lessor, Schultz Bros. Co. , 815 Oakwood Road Unit I, Lake
Zurich, IL 60047, or such other place as Lessor may from time to time designate,
rental for the Premises as follows:

 

Lessee agrees for the period of 11/01/12 to 02/28/13 if all the other terms and
conditions of this lease are met the guaranteed and “fixed minimum annual rent”
shall abate.

 

Lessee agrees for the period of 03/01/13 to 10/31/13 to pay a guaranteed and
“fixed minimum annual rent” of two hundred thousand dollars and no cents
($200,000.00) for each eight (8) month period payable in advance in successive
monthly installments of twenty-five thousand dollars and no cents ($25,000.00)
each, on or before the first day of each consecutive calendar month during said
period.

 

Lessee agrees for the period of 11/01/13 to 10/31/14 to pay a guaranteed and
“fixed minimum annual rent” of three hundred thirty-two thousand five hundred
dollars and no cents ($332,500.00) for each twelve (12) month period payable in
advance in successive monthly installments of twenty-seven thousand seven
hundred eight dollars and thirty- three cents ($27,708.33) each, on or before
the first day of each consecutive calendar month during said period.

 

Lessee agrees for the period of 11/01/14 to 10/31/15 to pay a guaranteed and
“fixed minimum annual rent” of three hundred sixty-five thousand dollars and no
cents ($365,000.00) for each twelve (12) month period payable in advance in
successive monthly installments of thirty thousand four hundred sixteen dollars
and sixty - seven cents ($30,416.67) each, on or before the first day of each
consecutive calendar month during said period.

 

Lessee agrees for the period of 11/01/15 to 10/31/16 to pay a guaranteed and
“fixed minimum annual rent” of three hundred ninety - seven thousand five
hundred dollars and no cents ($397,500.00) for each twelve (12) month period
payable in advance in successive monthly installments of thirty - three thousand
one hundred twenty - five dollars and no cents ($33,125.00) each, on or before
the first day of each consecutive calendar month during said period.

 

Lessee agrees for the period of 11/01/16 to 02/28/17 to pay a guaranteed and
“fixed minimum annual rent” of one hundred forty - three thousand three hundred
thirty - three dollars and thirty - three cents ($143,333.33) payable in advance
in four (4) successive monthly installments of thirty - five thousand eight
hundred thirty - three dollars and thirty - three cents ($35,833.33) each, on or
before the first day of each consecutive calendar month during said period.

 

Page 3 of 25

 

 

The term "Lease Year" shall mean a period of twelve consecutive calendar months,
the first of which Lease Years shall commence on the Commencement Date. The
words "Occupancy Date" whenever used in this Lease shall be deemed to refer to
the date as shown on the reference page of this Lease at which time the terms of
this Lease shall become effective except as set forth below. The words
"Commencement Date" whenever used in this Lease shall be deemed to refer to the
date as shown on the reference page of this Lease as the commencement of minimum
rent being due and owing.

 

Any and all sums due Lessor by the terms of this Lease shall be deemed as “rent”
and shall be paid without any setoff or deduction for any reason whatsoever.

 

Rent for any period less than one month shall be prorated on the basis of a
thirty (30) day month.

 

Lessee shall pay a penalty of ten dollars ($10.00) per day from the date when
the same is first due, on each and every installment of rent which shall not be
paid when due under the terms of this Lease or if a check for same is returned.
Until the same has been paid including penalty, all shall constitute “rent” due
hereunder.

 

All rent shall be paid without any setoff or deduction for any reason
whatsoever.

 

USE ARTICLE II.

 

The Premises shall be used and occupied by Lessee for the permitted use shown on
the reference page of this lease and for no other purpose. The permitted use is
sometimes referred to herein as a “use or Lessee’s use”. Lessee's use and
occupancy shall be in compliance with all applicable laws, ordinances, rules,
and government regulations. Lessee shall not store, display, distribute or sell
any alcohol, liquors or intoxicating beverages without first receiving Lessor’s
written consent at its sole discretion.

 

Lessee at its sole cost shall procure any and all licenses, permits and the like
and maintain same in good standing, as may be required for Lessee to lawfully
conduct its business and occupy the Premises according to any and all applicable
laws, rules, regulations and/or ordinances.

 

Lessee covenants not to do or suffer any waste or damage, disfigurement or
injury to any improvements now or hereafter forming a part of the Premises and
indemnifies and holds Lessor harmless from any and all costs, fees including but
not limited to reasonable attorneys fees and/or expenses associated with same.
Lessee shall, during the entire term, continuously use the Premises for the
purpose stated in this Lease carrying on therein Lessee’s business undertaking
in a reputable manner, diligently and energetically.

 

CONDITION ON POSSESSION ARTICLE III.

 

Lessor agrees to provide Lessee with the Premises in an “as is” condition.

 

Lessee has examined and knows the condition of the Premises and has received the
same in good order and repair, and acknowledges that Lessee is accepting same in
“as is” condition, and no agreements or promises to decorate, alter, repair or
improve the Premises, have been made by Lessor or its agent(s) if any, prior to
or at the execution of this Lease, that are not herein expressed in Exhibit "C"
Lessor's Work attached hereto and made a part hereof.

 

Page 4 of 25

 

 

Lessee agrees that on or before taking possession of the Premises it will comply
with all the terms and conditions of this Lease and Lessee’s obligation for Real
Estate Tax Reimbursement and Proof of Insurance shall begin as of the Occupancy
Date. Lessor reserves the right to withhold Lessee’s right to occupancy if any
or all conditions required of Lessee prior to or after its occupancy are not
timely met without changing the dates, terms, conditions and/or obligations of
this Lease.

 

CERTIFICATE OF ESTOPPEL ARTICLE IV.

 

Lessor and Lessee agree at the commencement of the term hereof, and thereafter,
at any time during the term hereof, upon notice as defined herein, to execute,
acknowledge and deliver the certificate of estoppel attached hereto as Exhibit
“B” within five (5) days of such notice without charge or fee.

 

TAXES ARTICLE V.

 

As of and following the Commencement Date. Lessee shall pay, in advance of the
first month and each month thereafter, as additional rent, an amount equal to
one-twelfth (1/12) of Lessor's estimation of real property taxes, assessments,
and similar charges, " impositions" which may be levied or assessed by taxing
authorities against the land and building and all other improvements
(hereinafter collectively called "taxes") against the Premises. If the actual
taxes and impositions exceed the sum already paid by Lessee, Lessee shall pay
the excess to Lessor within (30) days after receipt of an invoice therefore and
documentation of the actual amount paid by Lessor. If the actual taxes and
impositions are less than that already paid by Lessee, Lessor shall, at Lessee's
option, credit the difference to future payments of taxes and impositions owed
by Lessee hereunder or refund it to Lessee.

 

If at any time during the Term of this Lease the method of taxation prevailing
at the commencement of the Term hereof shall be altered so that any new tax,
assessment, levy, imposition, or charge, or any part thereof, shall be measured
by or be based in whole or. in part upon the Lease or Premises, or the rent,
additional rent or other income therefrom and shall be imposed upon the Lessor,
then all such taxes, assessments, levies, impositions or charges, or the part
thereof, to the extent that they are so measured or based, shall be deemed to be
included within the term impositions for the purposes hereof, to the extent that
such impositions would be payable if the Premises were the only property of
Lessor subject to such impositions. There shall be excluded from impositions all
federal, state, and local income taxes, federal excess profit taxes, franchise,
capital stock and federal or state estate or inheritance taxes of Lessor.

 

LANDSCAPING ARTICLE VI.

 

The parking areas, drives, walkways and landscaped areas (all the foregoing
being hereinafter referred to as "Landscaping"), shall be available to Lessee
and its employees, customers and invitees, subject to the following:

 

Lessee shall not make any alterations or additions to the Landscaping without
first procuring Lessor’s written consent, which in Lessor’s sole discretion may
be withheld. All work and/or alterations shall fully comply with all applicable
laws, ordinances, rules and regulations as well as drawings submitted to and
approved by Lessor and shall be performed in a good and workmanlike manner.

 

Page 5 of 25

 

 

As of and following the Occupancy Date. Lessee shall maintain the Landscaping in
a good, clean, orderly and workmanlike first class manner using new materials
and or healthy plantings of first rate quality (as applicable) and cause all
driveways and sidewalks to be snow plowed and kept free of debris and snow and
ice. All costs incurred in the operation and maintenance of all Landscaping,
including, without limiting the generality of the foregoing; the cost of
lighting, cleaning, security, removing snow and ice, maintenance, care and
replacement of trees, shrubbery, policing, repairing, and insuring Lessee, and
Lessee's agents and employees for activities relating to the Leased Premises and
Landscaping shall be at Lessee’s sole cost and expense.

 

If Lessee fails to comply with the terms of this provision, Lessor may, after
thirty (30) days written notice, undertake the maintenance and charge Lessee the
costs thereof plus an additional 10% for the management of such maintenance and
upkeep, repairs and replacements.

 

UTILITIES ARTICLE VII.

 

As of and following the Occupancy Date. Lessee shall pay for all utility
services used by Lessee including but not limited to heat, gas, water, sewer,
electricity, data lines and telephone used in the Premises, said services are
hereinafter referred to as "utilities". Lessee shall at all times keep the
Premises at a temperature sufficiently high to prevent the freezing of water in
pipes and fixtures. Lessee shall pay directly any sums which are due to any
utility company or governmental body furnishing utilities to the Premises,
throughout the term of this Lease. Lessee shall indemnify Lessor and save it
harmless against any costs, liability or damages on such account.

 

CARE AND MAINTENANCE OF THE PREMISES ARTICLE VIII.

 

Lessee covenants not to perform any acts which may suffer any waste, damage,
disfigure, injure any improvements now or hereinafter forming a part of the
Premises, or any invitees, or persons at, in or around, the Premises, or be a
nuisance or menace to nearby businesses and/or neighboring property owners.
Lessee shall keep the Premises, including the roof, sidewalks, parking areas,
drives, service and delivery areas of the Premises, clean and free from rubbish,
dirt, ice and snow at all times, keeping the Premises in a good clean and
healthy condition and free from any and all refuse discharged by Lessee in the
operation of its business and store all trash and garbage as directed by Lessor
and/or applicable governmental statute, code, rule, or regulation and arrange
for the regular removal thereof at Lessee’s cost.

 

Lessee at all times during the term of this Lease shall have and keep in force a
maintenance contract (in form and with a contractor reasonably satisfactory to
Lessor) providing for inspection and necessary repairs at least once each six
months of the heating, air conditioning and ventilating equipment. The
inspection shall include a check of the performance of major components,
lubricating moving parts, check of refrigerant charges, inspect for oil and
refrigerant leaks, check operating and safety controls, check pressures and
temperatures, inspect condensers, inspect fans, motors and starters, check
electrical connections amperages, and voltages, check belts and drives and
change oil, filters, or dryers. Said contract shall not be cancelable by either
contractor and/or Lessee without a prior thirty (30) day written notice to
Lessor.

 

Page 6 of 25

 

 

Lessee at all times during the term of this Lease shall have and keep in force a
maintenance contract (in form and with a contractor reasonably satisfactory to
Lessor) providing for inspection and necessary repairs, not less than once each
six months , of the sprinkler " fire suppression" systems. keeping the fire
suppression systems in good working order, code, regulation and ordinance
compliant. Lessee shall provide any and all required inspection and performance
reports to the Insurance company and or governmental agency requiring same with
copies to Lessor. Said contract shall not be cancelable by either contractor
and/or Lessee without a prior thirty (30) day written notice to Lessor.

 

Lessee shall not burn any trash or garbage nor shall Lessee dispose of and/or
store any toxic and/or hazardous materials in, on, or about the Premises. Lessee
shall not obstruct the sidewalks, fire lanes or areaways of the Premises.

 

The Lessee at its sole cost and expense shall regularly clean all waste, and
garbage from the Premises which shall be thrown away in receptacles appropriate
for the handling of such refuse and the Lessee shall keep the Premises in a good
clean and healthy condition and free from any and all refuse discharged by
Lessee in the operation of its business.

 

REPAIRS ARTICLE IX.

 

Lessee shall at all times, at its own cost and expense, keep the Premises,
including, but not limited to, all interior and/or exterior, nonstructural,
plumbing, electrical, building fixtures, walls, ceilings, floors, lighting,
doors, windows, foundations, downspouts, gutters, heating, air conditioning,
signs and any and all other building systems, whether ordinary or extra
ordinary, in good order, condition, and repair, normal wear and tear excepted..
If Lessee fails to maintain, replace, portions of the Premises requiring same
promptly and/or properly, and if such failure is not cured within thirty (30)
days after Lessees receipt of Lessors written notice, Lessor may at its option
perform such maintenance, repairs, and/or replacements on behalf of Lessee and
Lessee will upon demand, pay to Lessor, as rent, the cost plus ten percent (10%)
thereof for Lessor’s administrative costs associated with same.

 

Lessor shall at all times at its own cost and expense keep the structural and
roof portions of the Premises in good order, condition and repair. Lessee shall
immediately give Lessor written notice of any defect or need for repairs, after
which Lessor shall have a reasonable opportunity to repair the same or cure such
defect.

 

Lessor's liability with respect to any defects, repairs or maintenance for which
Lessor is responsible under any of the provisions of this Lease shall be limited
to the cost of such repairs or maintenance or the curing of such defect,
provided however, that if such repairs, replacements, or maintenance become
necessary by reason of any act of negligence or construction by Lessee, its
agents, contractors, or employees, then Lessee shall pay the total cost of such
repairs, replacements or maintenance.

 

At all times all such maintenance, repairs, and/or replacements shall be
performed in a good and workmanlike manner using new materials of high quality.

 

ALTERATIONS AND INSTALLATIONS ARTICLE X.

 

Lessee shall not make any alterations in or additions to the Premises without
first procuring Lessor's Prior written consent, which consent shall not
unreasonably be withheld. All alterations, additions and improvements, shall
remain and be surrendered with the Premises at the termination of the Term of
this Lease, whether by lapse of time or otherwise, all without credit to Lessee,
unless such removal has been consented to or required at the time of Lessor's
consent to the alteration.

 

Page 7 of 25

 

 

Lessee shall make all of the alterations and installations at Lessee's sole cost
and expense. All work and materials shall be furnished and conducted in a good
and workmanlike manner. If a permit is required for any alteration and/or
installation Lessee agrees to give Lessor copies of any all applications,
inspection reports and approvals.

 

If Lessor shall not allow an alteration or improvement to remain after
termination, Lessee shall remove the alterations, improvements and installations
placed in the Premises by Lessee and repair any damage occasioned by such
removals. All removals and repairs are to be performed in a good and workmanlike
manner, no less than 10 days prior to the termination of this Lease, all at
Lessee's sole cost and expense.

 

The foregoing shall not apply to any of Lessee's personal property, furniture,
trade fixtures, machinery, equipment or production facilities, all of which
shall at all times remain the property of Lessee and Lessee shall have the right
to install and/or remove all of Lessee’s trade fixtures, machinery, equipment,
and production facilities without Lessor’s written consent. For any
installations and/or removals Lessee agrees that all work will be compliant with
all applicable laws, ordinances, rules and regulations and that any adverse
condition “Damage” will be repaired and the premises restored by Lessee at the
termination of the Lease, at Lessee’s sole cost and expense.

 

UNTENANTABILITY ARTICLE XI.

 

In the event the Premises shall be destroyed, or so damaged by fire, explosion,
windstorm or other casualty so as to be untenantable, Lessor may restore the
Premises within a reasonable time after such destruction or damage, or may
terminate the Lease and the term demised as of the date of the destruction or
damage, in either case by giving Lessee notice within one hundred eighty (180)
days after the date of the destruction or damage, and rent shall abate on a per
diem basis during the period of restoration.

 

In the event the Premises shall be damaged as aforesaid but are not thereby
rendered untenantable, Lessor shall restore the Premises with reasonable
dispatch, and while such damage is being repaired, Lessee shall be entitled to
an equitable abatement of rent as reasonably and equitably determined by Lessor.
Lessor shall not be liable or responsible for any delays in rebuilding or
repairing due to labor controversies, riots, acts of God, national emergency,
acts of a public enemy, government laws or regulations, inability to procure
materials or labor, or any other cause or causes beyond its control.

 

If Lessee is inconvenienced but its business is not interrupted, there shall be
no abatement of rent.

 

EMINENT DOMAIN ARTICLE XII.

 

In case all of the Premises is taken by the exercise of the power of eminent
domain, this Lease shall terminate as of the date possession is taken, and
Lessor shall refund any rent paid in advance in the ratio of thirty days to the
number of days between the date possession is so taken and the first day of the
next calendar month.

 

If thirty five per cent (35%) or more of the Premises is so taken, further
provided that the taking of the portion of said Premises does materially affect
the operation and conduct of Lessee’s business, then this Lease shall terminate
at the election of either party upon notice to the other within thirty (30) days
after the payment, or the deposit with the appropriate public officer, of the
compensation awarded to Lessor, and in that event the term shall terminate on
the date possession of the part condemned is taken by the condemning authority
and the rent shall be paid to that date. In the event of a partial taking, rent
shall equitably abate as of the effective date the government takes possession
and/or such possession by Lessee is lost.

 



Page 8 of 25

 

 

If the Lease and term are not terminated, Lessor, at its expense and within
thirty days after the payment or deposit of the compensation as aforesaid, shall
commence to reconstruct the Premises not affected by the taking and with
reasonable diligence proceed with such construction, and during the
reconstruction and thereafter, the minimum rent shall be reduced in the
proportion that the part taken bears to the Leased Premises.

 

In any event, the entire compensation awarded shall belong to Lessor without any
deduction there from for any present or future estate or interest of Lessee, and
Lessee hereby assigns to Lessor all of its right, title and interest in and to
any and all such compensation together with any and all rights, estate and
interest of Lessee now existing or hereafter arising in and to the same or any
part thereof.

 

SIGNS ARTICLE XIII.

 

Lessee shall have the right at its sole cost to use sign "Standards" or
structures presently existing on the Premises and to erect signs identifying
Lessee's business. All such signs shall have Lessor’s prior written consent and
be in conformance with all applicable laws, ordinances, rules and regulations
applicable thereto. Lessee shall give Lessor copies of all applications,
approvals and permits required for any signage. Lessee shall not use any
advertising medium that shall be deemed objectionable to Lessor in its sole
discretion.

 

Lessee shall remove all signage it has installed, repairing any damage caused by
such removals returning the sign standards and the Premises to its original
“blank” condition at its sole cost and expense at the end or termination of this
Lease.

 

ASSIGNMENT OR SUBLETTING ARTICLE XIV.

 

Lessee shall not sublet, assign or permit the use or occupancy of the Premises
or any part or parts thereof by anyone other than Lessee without the prior
written consent of Lessor, which consent shall not unreasonably be withheld;
provided, that Lessee shall be entitled to sublet or permit the use and
occupancy of portions of the Premises by Associated Persons. For purposes of
this Lease, the term “Associated Persons” shall mean and include (i) The Merrick
Company LLC, (ii) Clever Container Company LLC, (iii) any subsidiary of Lessee
and (iv) persons or entities with whom Lessee is engaged in a business
relationship including without limitation as supplier, customer or co-venturer.
No use by an Associated Person shall be outside the scope of permitted use under
this lease and no use or occupancy by an Associated Person shall increase the
risk to Lessor or increase Lessor’s insurance costs and no such Sublease or use
by an Associated Person shall relieve the Lessee of its obligations under this
Lease.

 

Should any Sublease, assignment, use or occupancy be consented to, all future
subleases, assignments, uses or occupancies will still require Lessor's prior
written consent. In the event of any subletting, assignment, use or occupancy
Lessee shall remain liable for all the terms and conditions of this Lease.

 

Should Lessee attempt to sublease, assign or permit the use or occupancy, by
anyone other than Lessee, except as provided herein, without Lessor's written
consent, such sublease, assignment, use or occupancy shall be null and void and
any options granted under this Lease shall be null and void.

 



Page 9 of 25

 

 

REMEDIES ARTICLE XV.

 

Lessor may terminate Lessee's right of possession and repossess the Premises
without terminating this Lease and/or terminate the estate and term demised by
giving ten (10) days written notice to Lessee upon the happening of one or more
of the following events which are not cured within said period:

 

a) the making by Lessee of an assignment for the benefit of its creditors;

 

b) the levying of a writ of execution or attachment on or against the property
of Lessee;

 

c) the taking of any action for the voluntary dissolution of Lessee or of
consolidation with or merger into another corporation;

 

d) the doing, or permitting to be done by Lessee of any act which creates a
mechanic's lien or claim therefore against the Premises;

 

e) the failure of Lessee to pay an installment of rent when due;

 

f) if proceedings are instituted in a court of competent jurisdiction for the
reorganization, liquidation or involuntary dissolution of Lessee, or for its
adjudication as bankrupt or insolvent, or for the appointment of a receiver of
the property of Lessee, and said proceedings are not dismissed, and any
receiver, trustee or liquidator appointed therein discharged within thirty days
after the institution of said proceedings;

 

g) the recording of any document by Lessee against Lessor’s title without, first
receiving Lessor’s written consent;

 

h) the failure of Lessee to perform any other of its covenants under this Lease
for thirty (30) days or more after notice of such default or failure shall have
been given to Lessee specifying the default..

 

Lessee shall not do any act which shall in any way encumber the title of Lessor
in and to the Premises, nor shall the interest or estate of Lessor in the
Premises be in any way subject to any claim by way of lien or encumbrance,
whether by operation of law or by virtue of any express or implied contract by
Lessee. Any claim to, or lien upon, the Premises arising from any act or
omission of Lessee shall accrue only against the leasehold estate of Lessee and
shall be subject and subordinate to the paramount title and rights of Lessor in
and to the premises. Any lien or encumbrance caused by Lessee or its agents to
Lessor's title which is not removed within the notice period set forth above
shall constitute a default hereunder.

 

Upon the termination of the estate or Lessee's right to possession, Lessor may
re-enter the Premises with process of law using such force as may be necessary,
and remove all persons and chattels therefrom and Lessor shall not be liable for
damages or otherwise by reason of re-entry or termination of the term of the
Lease. Notwithstanding such termination, the liability of Lessee for the rent
provided for hereinabove shall not be extinguished for the balance of the term
remaining after said termination, and Lessor shall be entitled to recover
immediately as liquidated damages an amount equal to the minimum rent for the
said balance of the term less the fair rental value of the Premises for the said
balance of the term. Alternatively, upon and after entry into possession without
termination of this Lease, Lessor may, shall utilize reasonable commercial
efforts to, relet the Premises or any part thereof for the account of Lessee for
such rent, for such time and upon such terms as Lessor, in Lessor's sole
discretion, shall determine, and Lessee shall be responsible for any resulting
deficiency along with all costs of reletting including but not limited to
brokerage commissions, decorating and/or rehabilitation of the Premises. At
Lessor's election, Lessor may sue the Lessee for rent due and owing Lessor by
Lessee under this Lease, as many times as is necessary to recover all rents and
sums due hereunder, if the Premises are not relet or if eventually relet, for
any deficiency which results by virtue of the default by Lessee and Lessor
reletting the Premises for rental which is less than that which Lessee was
required to pay hereunder. Lessee waives any defense of Res Judicata concerning
any successive suits which are brought by Lessor pursuant to this provision
unless Lessor has specifically received a judgment for the identical amount for
an identical period in a previous suit of Lessor. Lessor and Lessee acknowledge
and agree that all rent, common area maintenance charges and taxes, fees,
expenses, penalties and/or any other sum payable hereunder or pursuant to the
terms of this Lease sometimes referred to as "rent" shall be deemed rent which
is due and payable as required under this Lease.

 



Page 10 of 25

 

 

In the event of any breach by Lessee of any of the provisions of this Lease,
Lessor may immediately or at any time thereafter, without additional notice,
cure such breach for the account of and at the expense of Lessee such expense to
constitute additional rent. If Lessor at any time, by reason of such breach, is
compelled to pay any sum of money or do any act which will require the payment
of any sum of money, or incurs any expense, including but not limited to
reasonable attorney fees, in instituting or prosecuting any action or proceeding
to enforce Lessor's rights hereunder, the sum or sums so paid by Lessor, with
interest thereon at the rate set forth below from the date of payment thereof,
shall be deemed to be additional rent hereunder and shall be due from Lessee to
Lessor on the first day of the month following the payment of such respective
sums or expenses by Lessor.

 

If Lessee shall fail to pay to Lessor, when due, any installment of rent or
other payment due hereunder, Lessee shall pay to Lessor interest on such rent or
other payment at the rate of the greater of the prime rate ("prime rate" is
defined as the monthly average of the daily rate published in the Wall Street
Journal [eastern edition] or if none or said publication ceases to exist the
monthly average of the daily interest rate announced by the Federal Reserve Bank
with jurisdiction in New York, New York being the rate charged by the Federal
Reserve to the banks and generally thought of as their cost of money)
established and in force by the Federal Reserve plus three percent (3%) per
annum or eighteen per cent (18%) per annum from the due date of such rent or
payment until the date same is paid, whichever is greater, or, if for some
reason the term and calculation of the term "prime rate" hereunder is deemed
ambiguous, then eighteen per cent (18%) per annum shall be utilized.

 

Lessee will, at the expiration or termination of this Lease, yield up possession
to Lessor, and failing so to do, at Lessor's option Lessee will pay as
liquidated damages for each day possession is withheld, an amount equal to
double the amount of the daily rent, computed on a thirty day month basis;
provided, however, that Lessor's right to recover such liquidated damages shall
not preclude Lessor from recovering any greater amount of damages sustained by
it or as otherwise allowed by law.

 

No receipt of money by Lessor from Lessee after breach by Lessee or after the
termination of this Lease or after the service of any notice or after the
commencement of any suit, or after final judgment for possession of the Premises
shall operate to waive any breach or to reinstate, continue or extend the term
of this Lease or affect any such notice, demand or suit.

 

No waiver by one party of any default of the other party under this lease or any
provision hereof shall be implied from any omission by a party to take any
action on account of such default if such default persists or is repeated and no
express waiver shall affect any default other than the default specified in the
express waiver, and that only for the time and to the extent therein stated. One
or more waivers of any condition of this Lease by either party shall not be
construed as a waiver of a subsequent breach of the same covenant, term, or
condition or as an amendment to this Lease’s terms, covenants and conditions.

 



Page 11 of 25

 

 

Upon a breach hereof by Lessee which results in a judgment for possession and/or
rent in a court of competent jurisdiction, and when, after the entrance of such
judgment Lessee remains in possession or control of the Premises as a tenant at
sufferance, then Lessee shall also be liable for all rent, damages, costs, and
expense which Lessor incurs during such period after judgment and Lessor shall
be entitled to file an additional lawsuit for recovery of same without Lessee
offering a defense of Res Judicata and such recovery and/or law suit shall not
operate as a renewal of this Lease or Lessee's right of possession.

 

All rights and remedies of Lessor herein enumerated shall be cumulative and none
shall exclude any other right or remedy allowed by law and/or in equity, and
said rights and remedies may be exercised and enforced concurrently and whenever
and as often as occasion therefore arises.

 

SURRENDER ARTICLE XVI.

 

Upon the termination of this Lease, whether by forfeiture, lapse of time or
otherwise, or upon termination of Lessee's right to possession of the Premises,
Lessee will at once surrender and deliver up the Premises, together with all
improvements thereon, to Lessor in a fully operational, clean, safe, good
condition and repair, reasonable wear and tear excepted. All improvements shall
include but not be limited to all landscaping, plumbing, lighting, electrical,
and equipment and other articles or personal property used in the operation of
the Premises. Lessee shall also surrender all keys and inform Lessor of any
combinations on any locks, safes and vaults, if any, on the Premises.

 

Lessee shall remove all of Lessee's personal property, equipment and signs other
than such personal property and equipment as are referred to above; provided,

 

a) that Lessee at its sole cost shall repair any injury or damage to the
Premises which may result from such removals

 

b) If Lessee does not remove Lessee's furniture, machinery, signs, and all other
items of personal property of every kind and description from the Premises prior
to the end of the term, however ended, Lessor may, at its option, remove the
same and consider same to be abandoned and dispose of such property. Lessee
shall pay to Lessor on demand the cost of removal, repair of any damage
resulting from the removal and for disposal. Lessor may treat such property as
having been conveyed to Lessor with the Lease as a Bill of Sale, without further
payment or credit by Lessor to Lessee.

 

If Lessee retains possession of the Premises or any part thereof after the
termination of the term by lapse of time or otherwise that such holding over
constitutes renewal of this Lease on a month to month basis at a monthly rate
equal to 150% of the monthly rental then in effect for the last month of the
lease term. Lessee shall also pay all damages, consequential as well as direct,
sustained by Lessor by reason of such retention.

 

All other additions, hardware, non-trade fixtures and all improvements,
temporary or permanent, in or upon the Premises placed there by Lessee shall
become Lessor's property and shall remain upon the Premises upon such
termination of this Lease by lapse of time or otherwise, without compensation or
allowance or credit to Lessee.

 



Page 12 of 25

 

 

If prior to said termination, or within fifteen days thereafter, Lessor so
directs by written notice to Lessee, Lessee shall, at its sole cost, promptly
remove the additions, improvements, fixtures, trade fixtures and installations
which were placed in the Premises by Lessee, and repair any damage occasioned by
such removals and should Lessee not remove all alteration as directed by Lessor,
Lessee upon demand shall pay as rent all costs of removal and restoration of
such alterations and additions together with and a management fee equal to 10%
of such costs to Lessor.

 

INSURANCE ARTICLE XVII.

 

Prior to the Commencement Date of this Lease, Lessee shall procure from
companies reasonably satisfactory to Lessor and maintain at Lessee’s own cost
and expense, for the benefit of Lessee, its agents, employees and contractors,
and Lessor, its beneficiaries, agents, employees, contractors and mortgagee, the
following insurance:

 

a) public liability covering the Leased Premises and the use and operation
thereof in broad form with limits of not less than $1,000,000.00 combined single
limit per occurrence/aggregate for each person and $2,000,000.00 for each
accident or bodily injury and $500,000.00 for property damage.

 

b) workman’s compensation in accordance with statutorily required limits.

 

c) fire and extended coverage insurance covering Lessee’s fixtures, personal
property and contents of Lessee located in the Leased Premises in an amount
equal to the 100% replacement cost of such property.

 

d) if directed by Lessor, fire and extended coverage insurance covering the
building in the Leased Premises against loss from the risks normally covered by
a policy with fire and extended coverage, loss or damage by boiler or internal
explosion by boiler equal to one hundred percent (100%) of its replacement cost
under Standard Fire and Extended Coverage Policy and all other risks of direct
physical loss as insured against under Special Form (“all risk”) coverage. Such
insurance shall be primary to and non-contributing to any insurance carried by
Lessor. Endorsements for inflation and ordinance changes shall be included with
such coverage. Loss by explosion will be covered. Loss of rents for up to one
year will be provided to Lessor. Lessor may procure this coverage and have
Lessee pay 100% of the cost thereof if Lessor does not request Lessee to procure
this coverage. Where Lessor Permits Lessee to procure such coverage Lessor shall
be a named insured.

 

If at any time during the term of this Lease, Lessee owns or rents more than one
location, the policy shall contain an endorsement to the effect that the
aggregate limit in the policy shall apply separately to each location owned or
rented by Lessee. Lessee shall cause its liability insurance to include
contractual liability coverage fully covering the indemnity hereinabove set
forth. All of the aforesaid insurance shall be in responsible companies and
written on an “occurrence” basis and not on a “claims made” basis.

 

Lessee at its sole cost and expense agrees to furnish certificates evidencing
the insurance Lessee is required to procure and deliver them to Lessor without
delay. Certificates for the renewal of such insurance shall be delivered by
Lessee to Lessor at least thirty (30) days prior to their respective expiration
dates.

 

Lessor, Lessor’s agent, and mortgagee (if the name of any such mortgagee is
provided to Lessee) shall be named as an additional insured on the above
mentioned policies called for in paragraph a and c of this article. Any
insurance required hereunder shall not be subject to cancellation except after
30 days prior written notice to Lessor.

 



Page 13 of 25

 

 

Lessee shall not do anything which will in any way impair the obligation of any
policy of insurance covering the Leased Premises or any part thereof nor shall
Lessee take any action either by omission or commission which directly or
indirectly causes the insurance costs to materially increase, and should Lessee
take such action it shall be solely responsible for any and all excess or
extraordinary premium or cost resulting therefrom.

 

Lessee shall cause each insurance policy carried to be written in a manner so as
to provide that the insurance company waives all right of recovery by way of
subrogation in connection with any loss or damage covered by any such policies.
Neither party shall be liable to the other for any loss or damage caused by fire
or any of the risks enumerated in the standard extended coverage insurance to
the extent same is covered by insurance which actually pays the entire claim in
question.

 

Companies having an A.M. Bests’ or Standard and Poors rating of A+ or better
will be utilized. A certificate of insurance evidencing coverage is in place
without disclaimer that such certificate is not evidence of in force coverage
shall be furnished to Lessor prior to the Commencement Date and thereafter a
current certificate of insurance evidencing coverage is in place without
disclaimer that such certificate is not evidence of in force coverage shall be
deposited with Lessor.

 

Lessee shall maintain at Lessee’s own cost and expense, for the benefit of
Lessee, its agents, employees and contractors, and Lessor, its beneficiaries,
agents, employees contractors and mortgagee the insurance called for herein.

 

Any moneys paid out from the standard fire and extended coverage policy on the
building shall first be utilized to repair or replace the damaged portion of the
Leased Premises or paid to Lessor, unless Lessor otherwise elects in writing.

 

ENVIRONMENTAL MATTERS ARTICLE XVIII.

 

In the event Lessee shall conduct or authorize the generation, transportation,
storage, treatment, or disposal at the Premises of any substance regulated under
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, the Federal Water Pollution Control
Act and all other federal, state, and local laws relating to emissions,
discharges, releases, or threatened releases of industrial, toxic, or hazardous
substances or wastes of other pollutants, contaminants, petroleum products or
chemicals (collectively “Hazardous Substances”) into the environment (including,
without limitation, ambient air, surface water, ground water, land surface, or
subsurface strata) or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
Hazardous Substances (the “Environmental Laws”):

 

(a) Lessee shall, at its own cost, comply with all Environmental Laws.

 

(b) Lessee shall promptly provide Landlord with copies of all communications,
permits, or agreements with any governmental authority or agency (federal,
state, or local) or any private entity relating in any way to the presence,
release, threat of release, placement on or in the Premises, or the generation,
transportation, storage, treatment, or disposal at the Premises, of any
Hazardous Substance.

 



Page 14 of 25

 

 

(c) Lessor and Lessor's agents and employees shall have the right to enter the
Premises and/or conduct appropriate tests for the purpose of ascertaining that
Lessee complies with all Environmental Laws relating in any way to the presence
of Hazardous Substances on the Premises.

 

(d) Upon written request by Lessor, Lessee shall provide Lessor with the results
of appropriate tests of air, water, or soil to demonstrate that Lessee complies
with all Environmental Laws relating in any way to the presence of Hazardous
Substances on the Premises.

 

If, as a result of Lessee's action, or the actions of Lessee's agents,
employees, guests, invitees, or independent contractors, the presence, release,
threat of release, placement on or in the Premises, or the generation,
transportation, storage, treatment, or disposal at the Premises of any Hazardous
Substance: (i) gives rise to liability (including, but not limited to, a
response action, remedial action, or removal action) under RCRA, CERCLA, the
IEPA, or any common law theory based on nuisance or strict liability, (ii)
causes a significant public health effect, or (iii) pollutes or threatens to
pollute the environment, Lessee shall promptly take any and all remedial and
removal action necessary to clean up the Premises and mitigate exposure to
liability arising from the Hazardous Substance, whether or not required by law.

 

Lessee hereby represents that the intended operation of Lessee's business on the
Premises is not currently subject to reporting under Section 312 of the Federal
Emergency Planning and Community Right-To-Know Act of 1986, and federal
regulations promulgated thereunder , and in event Lessee's business at any time
becomes subject to the afore-described Act and regulations, Lessee shall fully
comply therewith and shall promptly provide Lessor with copies of all reporting
materials filed or submitted under such Act and regulations.

 

Lessee shall indemnify, defend, and hold Lessor harmless from all damages,
costs, losses, expenses (including, but not limited to, reasonable attorney's
fees and engineering fees) arising from or attributable to any breach by Lessee
of any of the provisions of this Section. Lessee's obligations hereunder shall
survive the termination of this Lease.

 

SUBORDINATION TO MORTGAGE ARTICLE XIX.

 

Lessee will, upon written demand by Lessor, execute such instruments as may be
required to subordinate the rights and interest of Lessee under this Lease to
the lien of any mortgage at any time placed on the Premises provided that such
subordination shall not affect Lessee's right to the possession of the Premises
so long as Lessee is not in default hereunder.

 

NOTICES ARTICLE XX.

 

Any notice under this Lease shall be deemed sufficiently given if sent by
registered mail, or certified return receipt mail, to Lessee, and/or to Lessor
at the address as shown on the reference page of this Lease, and either party
may by like notice designate a different address to which notices shall be sent.
Notices shall be deemed received three (3) days from the date when mailed.
Notice may also be given by overnight messenger service effective upon delivery
with proof of delivery being available.

 



Page 15 of 25

 

 

Notices may also be given via electronic transmission including by e-mail and by
facsimile transmission "fax". In the event of an e-mail or a fax transmission,
notice shall be effective on the day of the e-mail or fax notification is
received during normal business hours on a business day or if notice is sent at
a time other than during normal business hours on a business day on the next
business day immediately following the day of transmission. Copies of all
electronic transmission including by e-mail and by fax transmissions shall also
be forwarded on the same day by regular first class mail.

 

INSPECTION AND MARKETING ARTICLE XXI.

 

Lessor, or Lessor’s agent, may enter the Premises at any time for the purpose of
making its repairs or repairs which Lessee may neglect or refuse to make in
accordance with the covenants and agreements of this Lease without being deemed
guilty of any eviction or disturbance of Lessee’s use or possession of the
Premises, and without being liable in any manner to Lessee.

 

Lessor, or Lessor’s agent may at any time during normal business hours with a
phone notice to Lessee, to the person and number shown on the reference page of
this Lease, one hour prior thereto enter the Premises for the purpose of
inspecting, marketing, and/or showing the Premises.

 

Lessor, or Lessor’s agent within twelve (12) months prior to the expiration of
the lease term, may place the usual notice or sign of “For Sale” or “For Rent”
on the Premises, such signs to remain thereon without molestation. Lessor, or
Lessor’s agent may at any time during normal business hours with a phone notice
to Lessee, to the person and number shown on the reference page of this Lease,
one hour prior thereto enter the Premises for the purpose of inspecting,
marketing, and/or showing the Premises to persons or representatives of entities
wishing to Lease same.

 

OPTIONS ARTICLE XXII.

 

Lessor hereby grants to Lessee an option to renew this Lease for one additional
term of three (3) years, beginning at the expiration of the original term of
this Lease, on the same terms and conditions provided herein, except that the
annual minimum rental will be changed as follows:

 

Lessee agrees for the period of 03/01/17 – 02/28/18 the guaranteed and “fixed
minimum annual rental shall be four hundred fifty thousand Dollars and No cents
($450,000.00) payable in equal monthly installments of thirty- seven thousand
five hundred dollars and no cents ($37,500.00). This option may be exercised
once and no subsequent options shall be implied once exercised.

 

Lessee agrees for the period of 03/01/18 – 02/28/19 the guaranteed and “fixed
minimum annual rental shall be to four hundred seven-five thousand Dollars and
No cents ($475,000.00) payable in equal monthly installments of thirty- nine
thousand five hundred eighty-three dollars and thirty-three cents ($39,583.33).

 

Lessee agrees for the period of 03/01/19 – 02/29/20 the guaranteed and “fixed
minimum annual rental shall be five hundred thousand Dollars and No cents
($500,000.00) payable in equal monthly installments of forty-one thousand six
hundred sixty-six dollars and sixty-six cents ($41,666.66).

 

This option may be exercised once and no subsequent options shall be implied
once exercised.

 



Page 16 of 25

 

 

If Lessee elects to exercise said option, it shall do so by giving Lessor notice
in writing of such election at least twelve (12) Months prior to the expiration
of the original term of this Lease, or this Lease as extended. Lessee agrees to
give Lessor peaceful possession of said premises at the end of the term of this
Lease or any renewal thereof in accordance with the terms of the Lease.

 

In the event of a sublease, and/or a failure to timely notify Lessor as called
for herein and/or a breach of this agreement then this option(s) shall be deemed
terminated and shall be null and void.

 

COVENANT TO HOLD HARMLESS ARTICLE XXIII.

 

Lessee indemnifies and agrees to save Lessor harmless against any and all
claims, liability, damages, costs and expenses of whatever nature, including but
not limited to reasonable attorney's and accountant's fees, and/or costs of
other consultants or experts arising from the conduct of the business and/or
operation by Lessee or from any default on the part of Lessee in the performance
or failure to perform any agreement, obligation and/or covenant to be performed
pursuant to the terms of this Lease, or from any act of negligence whether by
omission or commission of Lessee, its agent, contractor, employee, sublessee,
concessionaire, licensee or invitee in or about the Premises or arising from or
by virtue of Lessee's possession, use and/or control over the Premises or the
conduct of its business in or therefrom. In the event Lessee has insurance,
Lessor shall first look to Lessee’s insurance and to the extent Lessor is able
to recover entirely under Lessee’s insurance, Lessee shall have no personal
liability. However, to the extent Lessee’s insurance is inadequate (for any
reason including the insurance companies refusal to pay) to reimburse Lessor for
Lessor’s damages, Lessee shall be liable for same.

 

Except to the extent directly caused by the negligence of Lessor and/or its
agents and/or resulting from Lessor or its agents failure to perform an act
required of Lessor under this Lease, if any action, claim or proceeding is
brought against Lessor by reason of any such action, claim or proceeding, Lessee
covenants to defend such action, claim or proceeding at Lessee's sole cost and
expense. Lessor shall not be liable, and Lessee waives and releases all claims
for damage to person or property sustained by Lessee, Lessee's employees,
invitees and customers, resulting from the Premises, or any equipment or
appurtenance, becoming out of repair, or resulting from any accident in or about
said building or the Premises. Lessor shall have the right to choose and appoint
legal counsel should same become necessary as a result of the provisions hereof.

 

Lessor indemnifies and agrees to hold Lessee harmless against any claims,
liability, damages, costs and expenses of whatsoever nature, including but not
limited to, reasonable attorneys fees and/or costs of other consultants or
experts arising from the negligent conduct of Lessor in connection with the
Premises. In the event of a claim against Lessor, Lessee shall first look to
Lessor’s insurance and to the extent Lessee is able to recover entirely under
Lessor’s insurance, Lessor shall have no personal liability. However, to the
extent Lessor’s insurance is inadequate to reimburse Lessee for Lessee’s
damages, Lessor shall be liable for same. Any liability of the Lessor shall be
limited to Lessor's interest in the Premises.

 

LESSOR'S LIEN ARTICLE XXIV.

 

Lessor shall have a first lien upon the interest of Lessee under this Lease, to
secure payment of all rent or monies due under this Lease, which lien may be
foreclosed in equity at any time when rent or money are overdue under this
Lease; and the Lessor shall be entitled to name a receiver of said leasehold
interest, to be appointed in any such foreclosure proceeding, who shall take
possession of said Premises and who may relet the same under the orders of the
court appointing him.

 



Page 17 of 25

 

 

SECURITY DEPOSIT ARTICLE XXV.

 

Lessee has deposited with Lessor fifty thousand dollars and no cents
($50,000.00) as security for the full and faithful performance of the terms,
covenants and conditions of this Lease. In event default shall be made in the
payment of rent or other sums required to be made by Lessee or default shall be
made by Lessee in performance of any of the other covenants, agreements or
conditions by it to be kept and performed hereunder, Lessor may, at its election
without notice and without terminating this Lease, apply the funds so deposited
in payment of rent or other sums due hereunder or in remedying any other default
hereunder, Lessor may terminate this Lease by reason of any such default and
retain the portion said funds which applies to damages Lessor sustained and if
such funds are inadequate, Lessee shall be liable for the excess and if such
funds are more than sufficient the amount in excess of Lessor’s actual damages
shall be refunded to Lessee.

 

After Lessee surrenders the Premises, Lessor provided Lessee shall not be in
default hereunder and shall have complied with all of the terms of this Lease,
including the yielding up of the immediate possession of the Premises in a good
and clean condition to Lessor, Lessor shall, upon being furnished with
satisfactory evidence by Lessee that Lessee has paid all bills incurred by it in
connection with its performance of the terms of this Lease, return to Lessee
such portion of said deposit then remaining with Lessor hereunder, without
interest. Lessor may withhold possession of the security deposit until all
adjustments to rent have been finalized.

 

Should the Premises be conveyed by Lessor, the security deposit or any portion
thereof, not previously applied, may be turned over to Lessor's grantee or new
agent. The Lessee hereby releases the Lessor from any and all liability with
respect to the security deposit. Lessor shall have no personal liability with
respect to said sum and Lessee shall look exclusively to Agent or Lessor's
successors for return of said sum on the expiration of this Lease; and that
Agent or Lessor's successor shall not be obligated to hold said Security Deposit
as a separate fund, but on the contrary may commingle the same with its other
funds.

 

GENERAL ARTICLE XXVI.

 

Nothing contained in this Lease shall be deemed or construed by the parties
hereto or by any third person to create a principal and agent relationship, a
partnership, a joint venture, or any other association between Lessor and
Lessee, it being expressly understood and agreed that neither the method of
computation of rent nor any other provisions contained in this Lease nor any act
of the parties hereto shall be deemed to create any relationship between Lessor
and Lessee other than the relationship of Lessor and Lessee.

 

The consent or approval by Lessor to or of any act by Lessee requiring Lessor's
consent or approval shall not be deemed to waive or render unnecessary Lessor's
consent or approval to or of any subsequent similar act by Lessee.

 



Page 18 of 25

 

 

The invalidity or unenforceability of any provision hereof shall not affect or
impair any other provisions. The necessary grammatical changes required to make
the provisions of this Lease apply in the plural sense where there is more than
one Lessee and to either corporations, associations, partnerships, sole
proprietorship or individuals, males or females, shall in all instances be
assumed as though in each case fully expressed. The headings of the articles
contained herein are for convenience only and do not define, limit or construe
the contents of such articles.

 

MISCELLANEOUS ARTICLE XXVII.

 

a) This Lease may not be altered, changed or amended except by an instrument in
writing signed by both parties hereto.

 

b) The Individuals executing the terms of this Lease certify that they have
authority to enter into this Lease, that it is binding and enforceable upon the
party upon whose behalf they have signed and that the terms of this agreement do
not and will not violate any other agreement between either of the parties and
any third party.

 

c) All covenants, promises, representations and agreements herein contained
shall be binding upon, apply and inure to the benefit of Lessor and Lessee and
their respective heirs, legal representatives, successors and assigns.

 

d) Time is of the essence of this Lease, and all provisions herein relating
thereto shall be strictly construed.

 

e) The words "Lessor" and "Lessee" wherever used in this Lease shall be
construed to mean Lessors or Lessees in all cases where there is more than one
Lessor or Lessee, and to apply to individuals, male or female, or to firms or
corporations, as the same may be described as Lessor or Lessee herein, and the
necessary grammatical changes shall be assumed in each case as though fully
expressed.

 

f) Whenever any sum due hereunder, including but not limited to rent for a
period of less than either or both a lease year or calendar month, then all such
sums shall be prorated on a per diem basis, and shall be payable in accordance
with the terms of this Lease.

 

g) Neither party shall record this Lease or a memorandum hereof without the
prior written consent of the other party and the party seeking the recording
shall pay all charges and taxes incident thereto. Recording this Lease without
the prior written consent of Lessor shall be a default of this lease.

 

h) Each of the parties represents and warrants to the other that it has not
dealt with any broker or finder in connection with this Lease except as
designated on the Reference Page, and agrees to defend, indemnify and hold, the
other completely harmless and free from any and all loss, liability, costs,
damages or expenses (including but not limited to attorneys' fees) incurred as a
result of any breach of the foregoing warranty. Lessor agrees to pay the broker,
if any, listed above in accordance with its listing agreement.

 

i) The submission of this document for examination and negotiation does not
constitute an offer to Lease, or a reservation of, or option for, the Leased
Premises and this document shall become effective and binding only upon
execution and delivery hereof by Lessor and by Lessee. All negotiations,
considerations, representations and understandings between Lessor and Lessee are
incorporated herein.

 



Page 19 of 25

 

 

j) This Lease shall be construed and enforced in accordance with the laws of the
state where the Leased Premises are located.

 

k) Where more than one lessee is executing this Lease all Lessees shall be joint
and severally liable.

 

L) To the best of Lessor’s actual knowledge In the last 12 months Lessor has not
received notice, and has no knowledge of, any violation of applicable federal
state or local laws or regulations, including without limitation zoning or
environmental laws or regulations with respect to the Premises that have not
been corrected and there are no pending or threatened claims, actions or
proceedings with respect to the Premises.

 

Page 20 of 25

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

LESSEE:

CTI INDUSTRIES

 

By: __________________________________________ Dated: ______________, 200___

 

LESSOR:

Schultz Bros. Co.

 

By: __________________________________________ Dated: _______________, 200___

M. C. Schultz, President

 

Page 21 of 25

 

 

STATE OF ____________________ )

                                              )SS:

COUNTY OF __________________ )

 

Before me, the undersigned, Notary Public in and for said county and state, this
______ day of , 20__, personally appeared ______________________________, and
executed or acknowledged the execution of the above and aforementioned Lease for
uses and purposes therein set forth.

 

WITNESS my hand and Official Seal. My Commission
Expires:________________________       Resident of The County of
________________________

 

Seal     _______________________________   Signature of Notary Public

 

STATE OF   ILLONIS____________ )

                                              )SS:

COUNTY OF __________________ )

 

Before me, the undersigned, Notary Public in and for said county and state, this
______ day of , 20__, personally appeared M. C. Schultz, President, and executed
or acknowledged the execution of the above and aforementioned Lease for uses and
purposes therein set forth.

 

WITNESS my hand and Official Seal. My Commission
Expires:________________________       Resident of The County of
_________________________     Seal   _________________________________  
Signature of Notary Public

 

Page 22 of 25

 

 

Exhibit “A”

Site Plan

 

[tlogo.jpg]

 



Page 23 of 25

 

 

EXHIBIT “B”

Estoppel Certificate

 

Lessee and Lessor, hereby state, represent and certified the following:

 

1. The undersigned are the Lessee and Lessor under that certain Lease dated
____________ for the Premises commonly known as 800 North Church Street, Lake
Zurich, Illinois;

 

2. Lessee has accepted delivery of the premises and has entered into occupancy
thereof;

 

3. The Lease represents the entire agreement between the parties as to the
leasing, is in full force and effect and has not been assigned, modified,
supplemented or amended in any way; except as follows (if none, so state);

 

4. The primary term of the Lease commenced on ________________ and continues to
_____________________, and contains a _____ (__) year renewal option(s);

 

5. The monthly base rental and other charges are current and have not been paid
more than one month in advance;

 

6. Except as stated below, as of this date neither Lessee nor Lessor is in
default under any of the terms, conditions, provisions or agreements of the
Lease and neither Lessee nor Lessor has any offsets, claims, defenses against
the other with respect to the
Lease:______________________________________________________________________________________________________________________________________

___________________________________________________________________________________________________________________________________________

 

The foregoing statements, representations, and certifications are delivered
pursuant to Article IV of the Lease agreement, and may be relied upon by a
prospective purchaser or mortgagee of the Leased Premises or their respective
successors and assigns. The undersigned certifies that he or she has the
authority to execute this Estoppel Certificate on behalf of Lessee and/or
Lessor.

 

Lessee: Lessor: CTI Industries Schultz Bros. Co.     By
____________________________________ By________________________________________
  M. C. Schultz, President

 

Page 24 of 25

 

 

EXHIBIT “C”

Lessor’s Work

 

The following is a list of items "Lessor's Work" that Lessor shall complete
and/or provide at it's sole cost and expense. All of the heating, air
conditioning, ventilating, plumbing and electrical systems and equipment in the
Premises will be in good working order and condition as of the Occupancy Date

 

1) Paint (one color) in the office. Color to be chosen by Lessee from Lessors
Building Standards.

 

2) Paint (white) the unpainted wall areas of the warehouse.

 

3) Carpet and install base board molding in the office. Color to be chosen by
Lessee from Lessors Building Standards.

 

4) Clean the warehouse floor restoring it to a broom clean condition. Removing
dust and debris from the demolition. Provide flat unfinished concrete surface
including removal of any previous flooring and adhesive. Subject to Lessee's
reasonable approval.

 

5) All restrooms, plumbing and fixtures are to be in good working order.

 

6) All existing 110 volt outlets to be made active and in working order.

 

7) Any unfinished electrical wiring to be made safe and brought to code.

 

8) Remove electrical conduit and wiring from previous phone/IT room; provide
finished floor and walls in this room; wall with phone and data punch down
blocks to be removed in this room.

 

END OF EXHIBIT

 



Page 25 of 25

